Citation Nr: 0813146	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  95-30 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from November 1967 to November 
1970.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The RO in Waco, Texas, the jurisdiction 
where the veteran now resides, certified this appeal to the 
Board. 

In October 2001, the Board remanded this claim to the RO for 
additional action.  In January 2005, the Board affirmed the 
RO's July 1995 rating decision.  The veteran then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2006, based on a Joint 
Motion For Partial Remand (joint motion), the Court issued an 
Order remanding the claim to the Board for compliance with 
instructions in the joint motion.

In September 2006, the Board in turn remanded the claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  Prior to September 2, 2003, the veteran's PTSD symptoms 
were moderately disabling.

3.  Since September 2, 2003, the veteran's PTSD symptoms have 
caused severe occupational and social impairment and 
deficiencies in most areas such as family relationships, 
judgment, thinking and mood.




CONCLUSION OF LAW

The criteria for entitlement to an initial 70 percent 
evaluation for PTSD, from September 2, 2003, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.10, 4.125-4.132, Diagnostic Code 9411 
(1995); 38 C.F.R. §§ 4.125-4.130, Diagnostic Code 9411 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and his 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating the 
claim does not prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated November 2001, November 2003 and 
October 2006, after initially deciding that claim in a rating 
decision dated July 1995.  Given that VCAA notice was not 
mandated at the time of the rating decision, the RO did not 
err by providing remedial notice.  Rather, the timing of such 
notice reflects compliance with the requirements of the law 
as found by the Court in Pelegrini II. 

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini II 
and Dingess/Hartman.  In the letters, the RO acknowledged the 
veteran's claim, notified the veteran of the evidence needed 
to substantiate that claim, identified the type of evidence 
that would best do so, notified him of VA's duty to assist 
and indicated that it was developing his claim pursuant to 
that duty.  The RO also provided the veteran all necessary 
information on disability ratings and effective dates.  As 
well, the RO identified the evidence it had received in 
support of the veteran's claim and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof, but that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all requested 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain them on his behalf.  The RO also advised 
the veteran to identify or send directly to VA all evidence 
he had in his possession, which pertained to his claim.    

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO 
endeavored to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to that 
claim, including service medical records, VA and private 
treatment records, and information from the Social Security 
Administration (SSA).  However, after making numerous 
attempts to obtain records from SSA, SSA responded that its 
decision on the veteran's claim and all medical records upon 
which it based its decision had been destroyed..  Thus, other 
than a report of psychiatric evaluation conducted for the 
purpose of determining the veteran's entitlement to SSA 
benefits, which is presently in the claims file, the 
veteran's records from SSA are unavailable. 

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording the veteran VA 
medical examinations, during which examiners addressed the 
severity of the veteran's PTSD.  The veteran does not now 
assert that the reports of these examinations are inadequate 
to decide his claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006) (holding that an error, whether 
procedural or substantive, is prejudicial when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect to the extent that it affects the essential 
fairness of the adjudication).  

II.  Analysis of Claim

The veteran seeks an initial evaluation in excess of 50 
percent for his service-connected PTSD.  He claims that this 
disability interferes with his abilities to work and to have 
effective relationships and therefore warrants the assignment 
of a 100 percent evaluation.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 
509-10 (2007).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2007).

In this case, the RO has evaluated the veteran's PTSD as 30 
percent disabling pursuant to Diagnostic Code (DC) 9411.  VA 
amended this DC and all others governing ratings of mental 
disorders during the course of this appeal.  The veteran is 
thus entitled to a consideration of his claim under both the 
former and revised DCs applicable thereto.  The revised 
rating criteria, if favorable to his claim, may be applied 
only for the period beginning on the effective date of the 
regulatory amendment.  The former rating criteria may be 
applied for that period (provided they are not less 
favorable) as well as for the period prior to the effective 
dates of the regulatory amendments.  VAOPGCPREC 3-00, 65 Fed. 
Reg. 33,422 (April 10, 2000).  

Prior to November 7, 1996, the effective date of the 
amendment at issue, a 30 percent evaluation was assignable 
for PTSD when the ability to establish or maintain effective 
or wholesome relationships with people is definitely impaired 
and there are psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, DC 9411 (1995). 

A 50 percent evaluation was assignable when the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was assignable when the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  Id.

A 100 percent evaluation was assignable when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community, 
or there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or the claimant was demonstrably unable 
to maintain or retain employment.  Id.

Effective November 7, 1996, a 30 percent evaluation is 
assignable for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411 (2007).

A 50 percent evaluation is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assignable for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id. 

In this case, as discussed below, the evidence establishes 
that the veteran's PTSD disability picture more nearly 
approximates the criteria for a higher initial evaluation, 
from September 2, 2003. 

A.  Prior to September 2, 2003

As previously indicated, the veteran had active service from 
November 1967 to November 1970.  He did not express or seek 
treatment for mental health complaints until decades after 
service, in October 1994.  At that time, he presented to a VA 
facility and requested a psychiatric evaluation.  One month 
later, he underwent such evaluation, during which an examiner 
noted suicidal and homicidal thoughts without a plan and an 
animated to flat mood.  

The same month, the veteran filed a claim for service 
connection for PTSD.  In connection with that claim, in 
February 1995, VA afforded the veteran a VA mental disorders 
examination, during which he reported flashbacks, nightmares, 
night sweating and, with the exception of his mother, 
isolation from others.  The VA examiner confirmed the 
nightmares, sweating, withdrawal and social isolation and 
also noted a melancholic look and behavior, a numbing of 
feelings and an increased startle reaction.

In March 1995, the veteran filed another claim, this time 
with SSA for disability benefits.  In connection therewith, 
he underwent a private evaluation.  During this evaluation, 
the veteran reported psychiatric and multiple orthopedic 
complaints.  He indicated that he first received PTSD 
treatment at a VA facility four months prior to the 
evaluation, but had not gone there for two months.  He also 
reported that he had had seven jobs over the years, the last 
one ending in 1994, lived with his mother, with whom he had a 
"fine" relationship, had not seen his sisters, first former 
spouse or children for some time, did not get along with his 
second former spouse, had no close friends or interests or 
hobbies, and watched television and read books most of the 
day.  The veteran indicated that he had been having 
flashbacks, persecutory thoughts, obsessive, homicidal 
thoughts regarding his former spouse's boyfriend, suicidal 
thoughts, sleeping and appetite disturbances, depression, and 
withdrawal.  

The examiner noted that the veteran was subdued, quiet and 
reserved.  He noted no other psychiatric abnormalities, 
including any relating to the veteran's thought processes.  
He diagnosed major depressive disorder and PTSD and assigned 
the veteran a Global Assessment of Functioning (GAF) score of 
48.  The examiner noted that the veteran's potential for 
becoming gainfully employed was guarded, but improved with 
psychiatric treatment.

Thereafter, from 1998, but prior to September 2, 2003, the 
veteran underwent additional examinations, all by the VA in 
connection with his claim, and has received outpatient 
treatment for psychiatric complaints, including depression, 
anxiety, flashbacks, nightmares, sleeping disturbances, and a 
loss of sexual drive.  In June 1998, he requested to see a 
psychiatrist, but reported that he was not suicidal or 
homicidal.

During a VA PTSD examination conducted in December 1998, the 
veteran reported that he had been married for the past two 
years, was living with his spouse and four step-children, 
with whom he got along, last worked full time in 1995 in 
telemarketing, but quit work secondary to a back injury that 
occurred in 1994, while working in a factory, and was 
experiencing flashbacks, nightmares, withdrawal and 
depression.  

The examiner noted that the veteran was receiving psychiatric 
treatment, including medication and group therapy.  The 
examiner also noted no thought disorder, a normal mood, a 
bland affect, fair judgment and concentration, poor sleep, 
low energy, depression, no suicidal or homicidal thoughts or 
intentions, past passive suicidal thoughts, particularly when 
feeling severe back pain, alienation from society and 
difficulty with social relationships.  The examiner further 
noted that the veteran's psychiatric disability considered in 
combination with his back and knee disabilities made it 
unlikely that the veteran would be able to obtain and retain 
gainful employment.  The examiner assigned the veteran a GAF 
score of 50 and indicated that that score reflected serious 
symptoms. 

During a VA PTSD examination conducted in November 1999, the 
veteran reported that he was still married and living with 
his spouse, but had discontinued taking his medication.  He 
also reported that he was not able to work primarily due to 
physical reasons, but also due to mental reasons.  He 
indicated that he had been experiencing a loss of sexual 
drive, no interest in activities, poor appetite and sleep, 
depression secondary to an inability to work, and nightmares 
and had become more isolative, staying in the house and not 
meeting people.  The examiner noted depression and no other 
psychiatric abnormalities and indicated that the veteran's 
inability to work resulted from his chronic pain and 
increased his PTSD symptoms.  He assigned the veteran a GAF 
score of 50. 

During a VA PTSD examination conducted in January 2003, the 
veteran reported that he was still living with his third 
spouse and four step-children, with whom he had positive 
relationships, experiencing sleep disturbances, including 
nightmares, and anger control issues, had no friends outside 
the home, and thought of suicide a few times yearly without a 
plan.  He also reported that he spent his time reading the 
paper and books, watching television and visiting with his 
spouse.  The veteran indicated that he had not sought 
psychiatric treatment in two years, but was on medication for 
his sleeping difficulties and was functioning normally with 
regard to self care, schooling, family relationships and 
recreational pursuits.  He also indicated that he was 
functioning only marginally with regard to employment, 
physical health and social interaction.  The examiner noted a 
dysphoric mood and congruent affect, which mildly impacted 
the veteran's social and occupational functioning, and 
sleeping difficulty, which minimally impacted the veteran's 
social and occupational functioning.  He assigned the veteran 
a GAF score of 55, indicated that there had been no change 
since June 2000, when the veteran saw a physician in 
behavioral health, and concluded that, given the veteran's 
reported history of unremitting symptoms and lack of 
participation in treatment, his prognosis for improvement was 
poor.  

In November 2007, a psychologist reviewed the veteran's 
claims file and found that, prior to November 1996, the 
veteran's PTSD symptoms were moderately disabling.  He also 
found that, sometime after November 1996, but prior to 
November 2006, likely in 2002, these symptoms became severe.  
The psychologist based these opinions on medical evidence 
dated November 1999, which linked the veteran's inability to 
work to both back pain and PTSD and indicated that PTSD, 
alone, did not render the veteran unemployable, the January 
2003 report of VA examination, and a September 2003 written 
statement of the veteran's spouse (discussed below).  

The psychologist's opinion somewhat conflicts with the GAF 
scores assigned the veteran during the time period now at 
issue.  According to the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV), which VA has 
adopted at 38 C.F.R. §§ 4.125, 4.130 (2006), a GAF score of 
41 to 50 reflects serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

Thus, according to the GAF scores assigned the veteran, prior 
to September 2, 2003, the veteran's PTSD symptoms were 
moderately to seriously disabling.  According to the symptoms 
noted during the same time period, however, the 
psychologist's opinion is well substantiated.  When the 
veteran filed his claim in 1994, his symptoms were most 
serious.  He had just injured his back and, as medical 
professionals have indicated, the pain associated with that 
injury was likely aggravating his psychiatric symptoms.  Once 
the veteran sought treatment for his PTSD symptoms, less than 
a year later, his mental health improved.  Thereafter, until 
early 2003, medical professionals noted few PTSD symptoms, 
primarily flashbacks, nightmares, sleeping disturbances and 
depression, which, collectively, did not cause severe 
impairment in functioning, social or occupational, or severe 
deficiencies in family relationships, judgment, or thinking.  
In fact, during that time period, the veteran reported that 
he got along with his spouse and four step-children.  
Moreover, medical professionals consistently noted no 
abnormalities in the veteran's judgment and thought 
processes.  

In January 2003, when the veteran underwent a VA examination, 
one medical professional noted that there was no change in 
the veteran's PTSD symptoms from 2000 to January 2003.  Based 
on this notation and the November 2007 opinion indicating 
that the veteran's PTSD symptoms became severe sometime after 
November 1996, but before November 2006, the Board finds that 
the veteran's PTSD symptoms remained moderately disabling 
long after November 1996, including in 2002 and part of 2003.  
Accordingly, an initial evaluation in excess of 50 percent 
may not be assigned the veteran's PTSD prior to September 2, 
2003.  

B.  From September 2, 2003

On September 2, 2003, the RO received a letter from the 
veteran's spouse explaining in detail the nature of his PTSD 
symptoms.  Therein, she indicated that the veteran never went 
out because he was afraid of people, rarely slept, had 
nightmares and no sex life, was mean to his step-children, 
had anger control issues and no friends, was severely 
depressed, exhibited violent outbursts, and relied on his 
family members to force him to bathe.  In addition, according 
to his spouse, the veteran stopped seeing his psychiatrist 
and other medical personnel because he could not handle 
leaving the house and being around other people.  

In November 2006, the veteran underwent a VA examination by a 
psychologist.  In a report of that examination and an 
addendum reported dated November 2007, that examiner found 
that the veteran had severe PTSD symptoms, which manifested 
daily and caused deficiencies in most areas, such as work, 
family relationships, judgment, thinking and mood.  The 
examiner listed such symptoms as: intrusive memories, 
nightmares, diminished interest in normal activities, 
detachment from others, restricted affect, sleep disturbance, 
anger outbursts, hypervigilance, and an exaggerated startle 
response.  He assigned these symptoms a GAF score of 45 due 
to no friendships, no employment and almost total isolation.  
Such symptoms warrant the assignment of an initial 70 percent 
evaluation under both the former and revised criteria for 
rating PTSD.  

Such symptoms do not warrant the assignment of a 100 percent 
evaluation under either the former or revised criteria for 
rating PTSD because there is no medical evidence establishing 
that they result in virtual isolation in the community, gross 
repudiation of reality secondary to disturbed thought or 
behavioral processes, or an inability to maintain or retain 
employment.  Rather, despite these symptoms, the veteran has 
relationships with family members and still sees various 
physicians for physical complaints and medication.  In 
addition, although multiple medical professionals have found 
the veteran to be unemployable, none of these professionals 
have indicated that the veteran's PTSD symptoms, alone, 
render the veteran unemployable.  Rather, they have indicated 
that the veteran's back and knee disabilities, together or in 
conjunction with his PTSD, render him unemployable.  

C.  Conclusion

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded a different evaluation in the future should his PTSD 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, the evaluations noted above are the most appropriate 
given the medical evidence of record.

In light of the foregoing, the Board concludes that the 
criteria for entitlement to an initial 70 percent evaluation 
for PTSD, from September 2, 2003, have been met.  In reaching 
this decision, the Board considered the complete history of 
the disability at issue as well as the current clinical 
manifestations and the effect the disability has on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2007).  Inasmuch as the evidence in this case supports the 
veteran's claim, such claim must be granted.  


ORDER

An initial 70 percent evaluation for PTSD, from September 2, 
2003, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.


__________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


